HAHN, J., pro tem.
Defendant was informed against, and after trial by jury, found guilty of three offenses: manslaughter ; violation of section 141 of the California Vehicle Act, failing to stop and render aid; and violation of section 112 of the California Vehicle Act, driving an automobile while under the influence of intoxicating liquor.
In support of his appeal, appellant urges that the evidence is insufficient to support any one of the several verdict's, and also that the court committed error in refusing to give certain instructions requested by him.
A reading of the transcript convinces us that there is abundant evidence in the record to support the verdict and judgment as to each count.
Nor is there merit in the contention that the court erred in refusing to give the instructions referred to. The instructions which the court gave to the jury sufficiently covered the subjects referred to in the refused instructions.
The judgment and order appealed from are affirmed.
Houser, Acting P. J., and York, J., concurred.